                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

DOUGLAS MARZOUQ,

          Plaintiff,
                                                 Case No. 18-13616
v.                                               District Judge Victoria A. Roberts
                                                 Magistrate Judge Mona K. Majzoub
U.S. DEPARTMENT OF EDUCATION,

     Defendant.
_________________________________/

                            OPINION AND ORDER GRANTING
                       DEFENDANT’S MOTION TO DISMISS [ECF No. 7]


     I.       INTRODUCTION
     Douglas Marzouq brings this action against the United States Department of

Education (the “Department”), alleging that it violated the Fair Credit Reporting Act

(“FCRA”) by failing to properly investigate Marzouq’s claims that federal student loans

were fraudulently obtained in his name; the Department reported the allegedly

fraudulent loans to credit reporting agencies, and Marzouq maintains that his credit

score was harmed as a result.

     The Department moves to dismiss under Federal Rule of Civil Procedure 12(b)(1); it

says that this Court does not have subject matter jurisdiction under the doctrine of

sovereign immunity. Marzouq says that Congress waived the United States’ sovereign

immunity against civil suits for damages in the FCRA.




                                             1
   The Court finds that the FCRA does not contain a clear waiver of sovereign

immunity that would subject the United States to civil suits for damages; the Court does

not have subject matter jurisdiction over Marzouq’s claim.

   The Department’s motion to dismiss is GRANTED.

   II.    BACKGROUND

   Marzouq lost his wallet in 2012; in 2016, after obtaining his credit report, he noticed

that several fraudulent student loans were reported. In early 2017, Marzouq sent a letter

to Equifax, the credit reporting agency, disputing the reported loans. Equifax opened an

investigation and forwarded Marzouq’s inquiry to the Department. On April 2, 2017,

Marzouq received the results of Equifax’s investigation—the Department allegedly did

not remove the fraudulent loans from Marzouq’s credit report. Marzouq says the

Department’s failure to correct the errors in his credit file caused him to suffer “credit

and emotional damages,” as well as “undue stress and anxiety.”

   III.   STANDARD OF REVIEW

   “A motion to dismiss an action under Rule 12(b)(1) raises the question of the federal

court's subject matter jurisdiction over the action.” 5A Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 1350, at 194 (2d ed. 1990). The Plaintiff bears

the burden to prove jurisdiction. See generally RMI Titanium Co. v. Westinghouse Elec.

Corp., 78 F.3d 1125, 1134–35 (6th Cir. 1996); see also Rogers v. Stratton Indus., 798

F.2d 913, 915 (6th Cir. 1986). “When considering a motion to dismiss for lack of subject

matter jurisdiction, this Court may look beyond jurisdictional allegations in the complaint

and the Court may consider whatever evidence the parties submit.” Fairport Int'l.


                                              2
Exploration, Inc. v. Shipwrecked Vessel Known as THE CAPTAIN LAWRENCE, 105

F.3d 1078, 1081 (6th Cir. 1997), vacated on other grounds, 523 U.S. 1091, 118 S.Ct.

1558, 140 L.Ed.2d 790 (1998).

   IV.     ANALYSIS

   A. Sovereign Immunity Generally

   The United States Supreme Court instructed that sovereign powers have

“traditionally enjoyed” a “common-law immunity from suit.” Santa Clara Pueblo v.

Martinez, 436 U.S. 49, 58 (1978). Indeed, “[a]bsent a waiver, sovereign immunity

shields the Federal Government and its agencies from suit.” F.D.I.C. v. Meyer, 510 U.S.

471, 475 (1994). Sovereign immunity is “jurisdictional in nature.” Id. The “terms of [the

United States’] consent to be sued in any court define that court’s jurisdiction to

entertain the suit.” Id.

   Importantly, “[a] waiver of the Federal Government’s sovereign immunity must be

unequivocally expressed in statutory text . . . and will not be implied.” Lane v. Pena, 518

U.S. 187, 192 (1996). This means that a purported waiver cannot be ambiguous; an

ambiguity “exists if there is a plausible interpretation of the statute that would not

authorize money damages against the Government.” Robinson v. United States Dept. of

Educ., 917 F.3d 799, 802 (9th Cir. 2019) (citing FAA v. Cooper, 566 U.S. 284, 290-91

(2012)). “Sovereign immunity, in short, can only be waived by statutory text that is

unambiguous and unequivocal.” Id. The clear textual waiver rule “ensures that

Congress has specifically considered . . . sovereign immunity and intentionally

legislated on the matter.” Sossamon v. Texas, 563 U.S. 277, 290 (2011). It also

“ensure[s] Congress does not, by broad or general language, legislate on a sensitive



                                              3
topic inadvertently or without due deliberation.” Id. at 291. “Any ambiguities in the

statutory language are to be construed in favor of immunity.” FAA v. Cooper, 566 U.S.

284, 290 (2012).

   “The plaintiff bears the burden of showing that the government has waived sovereign

immunity at the motion to dismiss stage.” Id. (citing Williams v. United States, 50 F.3d

299, 304 (4th Cir. 1995)).

   B. The FCRA Does Not Clearly Waive Sovereign Immunity Against Civil

       Liability

   The Department says that the FCRA does not contain a clear waiver of sovereign

immunity against civil liability; it maintains that Congress’ use of the term “person” in the

civil liability section does not clearly encompass the United States, notwithstanding the

statute’s definitional section. Marzouq says that the FCRA’s definitional section—which

includes in its definition of “person” any “government, governmental subdivision or

agency”—ends the inquiry; he says the section is a clear waiver of the Department’s

sovereign immunity.

   The Court agrees with the Department. Although the FCRA includes “any

government” in its general definition of a person, Congress did not clearly waive the

federal government’s sovereign immunity against enforcement actions; the Court finds

that—looking at the statute as a whole—it is unclear whether Congress meant to

subject the United States to civil liability under the FCRA.

   The Sixth Circuit has not addressed whether the FCRA contains a waiver of

sovereign immunity against suits for damages; the Fourth and Ninth Circuits held that

the FCRA does not contain an explicit waiver of sovereign immunity, while the Seventh



                                              4
Circuit held that the FCRA does contain a waiver. No other circuits have considered the

issue.

   This Court deems the reasoning of the Fourth and Ninth Circuits most persuasive;

we follow their reasoning and ultimately reach the same conclusion—that the FCRA

does not contain an unambiguous, unequivocal waiver of sovereign immunity against

suits for damages.

   With respect to civil liability, the FCRA mandates that “[a]ny person who is negligent

in failing to comply with any requirement imposed under this subchapter with respect to

any consumer is liable to that consumer” for actual damages, costs, and attorney’s fees.

15 U.S.C. § 1681o. The statute also makes punitive damages available in the event of a

willful violation. 15 U.S.C. § 1681n. The FCRA generally defines a “person” as “any

individual, partnership, corporation, trust, estate, cooperative, association, government

or governmental subdivision or agency, or other entity.” 15 U.S.C. § 1681a(b).

   Because the FCRA defines “person” to include any government and the statute

makes “any person” who willfully or negligently violates its requirements liable for

damages, Marzouq contends that Congress clearly waived sovereign immunity.

Marzouq cites to the Seventh Circuit’s opinion in Bormes v. United States, 759 F.3d 793

(7th Cir. 2014) in support of his argument. In Bormes, the Seventh Circuit held that

“what § 1681a(b) does is waive sovereign immunity for all requirements and remedies

that another section authorizes against any ‘person’.” Id. at 796.

   The Ninth Circuit disagreed with the Seventh Circuit in Daniel v. Nat’l Park Serv.,

891 F.3d 762 (9th Cir. 2018), holding that the FCRA does not contain an express waiver

of sovereign immunity. Beginning its analysis “with the principle that our duty is ‘to



                                             5
construe statutes, not isolated provisions,’” the Court noted that it must “look to the

provisions of the whole law to determine whether the FCRA’s ‘any person’ language

unambiguously applies to the federal government.” Id. at 769. Reasoning that “[d]istilling

a clear waiver of sovereign immunity in the FCRA would require us to treat ‘the United

States’ as a ‘person’ in each provision,” the Court held that the FCRA does not contain

a clear waiver of sovereign immunity; such a waiver would lead to “patently absurd”

results, such as “authorizing the Federal Trade Commission, the Consumer Financial

Protection Bureau, and state governments to launch enforcement actions against the

United States” and subjecting “the sovereign to incarceration.” Id. at 768-74.

   Following the Ninth Circuit, the Fourth Circuit recently held that Congress did not

expressly waive sovereign immunity against civil liability in the FCRA. In Robinson v.

U.S. Dep’t of Educ., 917 F.3d 799 (4th Cir. 2019), the Court held that there was no

waiver because “[i]t is settled law that a waiver of sovereign immunity must be

unambiguous and unequivocal” and “the purported waiver here [fell] well short of that

standard.” Id. at 800.

   In analyzing whether the FCRA contains an express waiver of sovereign immunity

against suits for damages, the Fourth Circuit first noted that “[t]here is a longstanding

interpretive presumption that ‘person’ does not include the sovereign.” Id. at 802 (citing

Vt. Agency of Nat. Res. v. U.S. ex rel. Stevens, 529 U.S. 765, 780 (2000)). Notably, this

interpretive presumption applies “even when ‘person’ is elsewhere defined by statute.”

Id. See also Bond v. United States, 572 U.S. 844, 861 (2014) (“In settling on a fair

reading of a statute, it is not unusual to consider the ordinary meaning of a defined term,




                                             6
particularly when there is dissonance between that ordinary meaning and the reach of

the definition.”).

   The Fourth Circuit next noted that statutes waiving sovereign immunity are normally

“quite clear.” Robinson, 917 F.3d at 803. The Court cited to several statutes that use the

words “United States” to clearly waive sovereign immunity, including the Little Tucker

Act, the Federal Tort Claims Act, and the Clean Water Act. Id. Importantly, the Fourth

Circuit noted that “when Congress means to waive sovereign immunity in a provision

otherwise applying to persons it says so explicitly”; specifically, the Clean Water Act

provides that “[a]ny citizen may commence a civil action on his own behalf . . . against

any person (including (i) the United States, and (ii) any other governmental

instrumentality or agency . . .).” Id. (citing 33 U.S.C. § 1365(a)(1)).

   The Fourth Circuit also pointed to the fact that the FCRA contains an explicit waiver

of sovereign immunity elsewhere in its text. § 1681u provides: “Any agency or

department of the United States obtaining or disclosing any consumer reports, records,

or information contained therein in violation of [§ 1681u] is liable to the consumer to

whom such consumer reports, records, or information relate. . . .” 15 U.S.C. § 1681u(j).

   While Congress need not use “magic words” to waive sovereign immunity, the

Fourth Circuit recognized that “courts are to ‘presume congressional familiarity’ with the

need for waivers of sovereign immunity to be unambiguous and unequivocal.”

Robinson, 917 F.3d at 804 (citing U.S. Dep’t of Energy v. Ohio, 503 U.S. 607, 615

(1992)). To this point, the Fourth Circuit found that the “stark contrasts between FCRA’s

civil liability provisions and recognized waivers serve as strong evidence that Congress

did not waive sovereign immunity under FCRA.” Id.



                                               7
   Finally, the Fourth Circuit—like the Ninth Circuit—examined the “awkward” results

that a potential waiver would cause, principal among them being the “prospect of the

government bringing criminal charges against itself.” Because § 1681q authorizes

criminal proceedings against “[a]ny person,” the United States would be able to bring

criminal charges against itself if Congress waived sovereign immunity based on the

FCRA’s definition of “person.”

   Further, treating the United States as a “person” for purposes of FCRA’s

enforcement provisions would allow states to bring damages actions against the federal

government. The Fourth Circuit also noted that “[Plaintiff’s] arguments equally would

expose ‘any government’ to liability, including foreign, tribal, and state governments.” Id.

at 805.

   In reaching its holding, the Fourth Circuit concluded that “[t]o read these broad and

staggering implications into the statute on the slimmest of textual hints would be to

abjure our duty to construe ‘the statutory language with that conservatism which is

appropriate in the case of a waiver of sovereign immunity.’” Id. (citing United States v.

Sherwood, 312 U.S. 584, 590 (1941)). The Court further noted that “the statute bears no

indicia of congressional intent to bring about such a bevy of implausible results, let

alone an unambiguous and unequivocal intent to do so.” Id.

   This Court deems the reasoning of the Fourth and Ninth Circuits most persuasive.

While the Seventh Circuit is correct in noting that the FCRA’s general definition of

“person” clearly encompasses the United States, whether Congress meant to subject

the United States to FCRA’s enforcement provisions is an entirely different question—

and the answer is unclear at best. Additionally, the Seventh Circuit did not look at the



                                             8
FCRA holistically; instead it focused on the definitional provision. This Court agrees with

the Ninth Circuit’s finding that the Seventh Circuit failed to consider, among other things,

“the unparalleled enforcement regime created by its decision.” Daniel, 891 F.3d at 774.

   Given the “broad and staggering implications” that would follow treating the United

States as a “person” for purposes of the FCRA’s enforcement provisions—and the fact

that other congressional waivers of sovereign immunity are far more lucid—this Court

finds that there is no clear waiver of sovereign immunity in the FCRA; instead, Congress

“legislate[d] on a sensitive topic inadvertently or without due deliberation” when it used

“person” throughout the FCRA’s enforcement provisions.

   V.     CONCLUSION

   Notwithstanding the FCRA’s general definitional provision, it is unclear whether

Congress intended to waive the United States’ sovereign immunity against civil liability.

Given the “unparalleled enforcement regime” that Marzouq’s interpretation would

create, Congress’ intent is, at best, ambiguous; and any “ambiguities in the statutory

language are to be construed in favor of immunity.” Cooper, 566 U.S. at 290.

   The Department’s motion to dismiss is GRANTED.

    IT IS ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: July 9, 2019




                                             9
